Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162817(56)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  JULIE A BOLEN,                                                                                        Elizabeth M. Welch,
            Plaintiff-Appellant,                                                                                      Justices
                                                                     SC: 162817
  v                                                                  COA: 348765
                                                                     Oakland CC: 2018-163688-NO
  MARADA INDUSTRIES, INC.,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on May 21, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 26, 2021

                                                                               Clerk